DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
31-34, 36-37, 40, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony (previously cited) in view of Messora (previously cited), Sison (previously cited), and Fawzy et al. (previously cited).
Tapanahony teaches a capsule with a body, cap, and diaphragm as depicted in the figure shown below:

    PNG
    media_image1.png
    497
    407
    media_image1.png
    Greyscale

These components meet the limitations of those of the claimed structure where elements 16 and 17 are the diaphragm with a bottom and sidewall, respectively, elements 14 and 15 together compose the cap mounted on the body and opposed to the diaphragm, elements 11 and 12 together compose the body, element B is the first compartment, and element A is the second compartment (see page 2 last paragraph-page 3 first partial paragraph; instant claim 31). The opening of the diaphragm and the top of the body are aligned and form a sealed space in element/region 104 (see page 3 first full paragraph). The two compartments are taught to be completely separated, suggesting the seal is hermetic (see page 2 second full paragraph; instant claim 32). The capsule is taught to hold therapeutically active substances and the capsule wall made of gelatin (see page 2 first paragraph).  The capsules envisioned by Tapanahony 
	Sison teaches a three piece capsule for delivering a combination of pharmaceutical actives (see abstract). The three pieces are arranged in the same way depicted by Tapanahony where two compartments are formed, with one between the cap (called cap 1 by Sison) and diaphragm (called body 1 by Sison) and the other between the diaphragm and the body (called cap 2 by Sison) (see paragraph 18 and figure 1). Each of the capsule components may be gelatin (see paragraph 18). Sison goes on to teach that the pharmaceutical actives included in this capsule may be powders, granulations, pellets, beads, tablets, or liquids (see paragraph 30; instant claim 31). A solid fill in both compartments is suggested in some embodiments by the desire of Sison to have at least one of the fill materials be in powder, pellet, or bead form (see claim 5).
Messora details gelatin capsules that have controlled solubility characteristics, a desire when delivering numerous pharmaceutical actives (see column 1 lines 10-28 and column 2 lines 6-12). This end is achieved by generating double walled capsule elements where the walls have different solubility characteristics and permit the 
Fawzy et al. discuss standard sizes that were known for gelatin capsules (See paragraph 24). Here they list eight sizes where 000 and 00 are the largest two (see paragraph 24).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of Tapanahony including its diaphragm, with a double walled configuration as taught by Messora. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The result would be a diaphragm with two side walls that are aligned with the open end of the capsule body. It additionally would have been obvious to include powdered aspirin as one of the drugs in the compartments based upon the teachings by Messora. Further, the inclusion of powder actives in both compartments would have been obvious based upon the teachings by Sison who provide a similar capsule configuration where over 80% of the envisioned forms are solid and powders are named amongst them. The selection of a fill amount in the first compartment such that a space remains between the top of the fill and the bottom of the diaphragm would follow, given this depiction of the relative placement of the fill material and diaphragm provided by Tapanahony. It further would have been obvious to select a 00 sized capsule as one of a finite number of known options to yield a predictable result. This choice additionally would have been obvious because its larger size amongst the available options would provide space to accommodate the diaphragm and desired .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Van Tapanahony in view of Messora, Sison, and Fawzy et al. as applied to claims 31-34, 36-37, 40, 42, and 45 above, and further in view of Van Rooyen et al. (previously cited).
Tapanahony in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. While a hermetic seal between the diaphragm and body is suggested, the prior art does not explicitly recite this type of seal.
Van Rooyen et al. teach a capsule for active agent delivery with a body, cap, and diaphragm as depicted in figure 2 shown below (see page 7 lines 25-26):

    PNG
    media_image2.png
    502
    315
    media_image2.png
    Greyscale

These components meet the limitations of those of the claimed structure where element 4 is the diaphragm with a sidewall and a curved bottom (designated as element 7), element 132 is the cap mounted on the body and opposed to the diaphragm, element 2 is the body, element 104 is the first compartment, element 136 is the second compartment, and elements 6 and 8 are the open ends of the diaphragm and body. The 
Since Tapanahony and Van Rooyen et al. provide eh same arrangement of components in their multi-compartment capsule and intend the same use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make seal in Tapanahony hermetic. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 32 is obvious over Tapanahony in view of Messora. Sison, Fawzy et al., and Van Rooyen et al.

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Van Tapanahony in view of Messora, Sison, and Fawzy et al. as applied to claims 31-34, 36-37, 40, 42, and 45 above, and further in view of Eisenstein et al. (previously cited).
Tapanahony in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. The presence of a probiotic is not explicitly detailed.
Eisenstein et al. teach a combination dosage form that includes a digestive enzyme along with probiotics that may be included in a capsule (see abstract and paragraphs 20 and 45). The probiotics included are Lactobacillus acidophilus, Lactobacillus casei Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium breve, and Bifidobacterium longum and are present at a total of 2.5 billion colony forming units (see paragraph 45; instant claims 34 and 35). The digestive enzymes included are papain amylase, lactase, lipase, hemicellulase, peptidase, and protease 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of probiotics and powder digestive enzyme employed in the dosage form of Eisenstein et al. as actives in the separate compartments of Tapanahony in view of Messora, Sison, and Fawzy. This choice would have been obvious because they were known for use together in a unitary dosage form that may employ outer coverings whose dissolution is pH dependent. Therefore claims 33-36 are obvious over Tapanahony in view of Messora, Sison, Fawzy et al., and Eisenstein et al.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony in view of Messora, Sison, Fawzy et al., and Eisenstein et al as applied to claims 33-36 above, and further in view of Angel (previously cited).
Tapanahony in view of Messora, Sison, Fawzy et al., and Eisenstein et al. render obvious the limitations of instant claim 31, where a combination of probiotics are present at 2.5 billion colony forming units. In addition, the digestive enzyme amylase is present at 11750 DU (see paragraph 45). Eisenstein et al. do not detail how these activity units translate into mass units for the digestive enzyme.
Angel teaches a variety of amylase that is provided at 3000 DU and corresponds to 100 mg (see table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amylase of Angel in the composition of .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony in view of Messora, Sison, and Fawzy et al. as applied to claims 31-34, 36-37, 40, 42, and 45 above, and further in view of Tencza et al. (previously cited).
Tapanahony in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31 where aspirin is included as a drug. The amount of aspirin is not explicitly detailed.
Tencza et al. teach capsules that deliver aspirin along with an alkaline system that improves its efficacy such that the aspirin is not hydrolyzed by the alkaline system (see column 1 lines 14-45). The aspirin is taught as a powder present in a quantity of 400-650 mg (see abstract and column 3 lines 36-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aspirin at the amount detailed by Tencza et al. in one compartment of the capsule of Tapanahony in view of Messora and Sison while the alkalizing agent is included in the other compartment. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 41 is obvious over Tapanahony in view of Messora, Sison, Fawzy et al., and Tencza et al.

s 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony in view of Messora, Sison, and Fawzy et al. as applied to claims 31-34, 36-37, 40, 42, and 45 above, and further in view of Hamaguchi et al. (previously cited).
Tapanahony in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. The presence of a particular statin dose is not explicitly detailed.
Hamaguchi et al. teach various preparations that combine pharmaceutically active powders such that they do not negatively affect one another’s stability (see abstract). Capsules are detailed as the dosage form and the application of an enteric coating is also detailed (see paragraph 74). An example is provided where a capsule is loaded with 20 mg simvastatin in powder form along with pioglitazone (see example 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the simvastatin powder of Hamaguchi et al. in one compartment of Tapanahony in view of Messora, Sison, and Fawzy et al. while the pioglitazone is placed in the other compartment. This choice would have been obvious as the combination of known elements via known techniques in order to yield a predictable outcome. It also would have been obvious because they are envisioned in a capsule dosage form that may employ outer coverings whose dissolution is pH dependent. Therefore claims 42 and 43 are obvious over Tapanahony in view of Messora, Sison, Fawzy et al., and Hamaguchi et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Non-provisional

Claims 31-34, 36-37, 40, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora and Sison, and Fawzy et al. 

Messora details gelatin capsules that have controlled solubility characteristics, a desire when delivering numerous pharmaceutical actives (see column 1 lines 10-28 and column 2 lines 6-12). This end is achieved by generating double walled capsule elements where the walls have different solubility characteristics and permit the dissolution of the capsules at a desired pH (see column 2 lines 18-30). Aspirin is a drug envisioned for inclusion in the capsule (see column 3 lines 5-11; instant claim 40). In addition, the capsule is exemplified with a solid active fill (see examples 4-6).
Sison teaches a three piece capsule for delivering a combination of pharmaceutical actives (see abstract). The three pieces are arranged in the same way described by the copending claims where two compartments are formed, one between the cap (called cap 1 by Sison) and diaphragm (called body 1 by Sison) and the other between the diaphragm and the body (called cap 2 by Sison) (see paragraph 18 and figure 1). Each of the capsule components may be gelatin (see paragraph 18). Sison goes on to teach that the pharmaceutical actives included in this capsule may be powders, granulations, pellets, beads, tablets, or liquids (see paragraph 30). A solid fill 
Fawzy et al. discuss standard sizes that were known for gelatin capsules (See paragraph 24). Here they list eight sizes where 000 and 00 are the largest two (see paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of the patented claims, including its diaphragm, with a double walled configuration as taught by Messora. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The result would be a diaphragm with two side walls that are aligned with the open end of the capsule body. Further, the inclusion of powder actives in both compartments would have been obvious based upon the teachings by Sison who provide a similar capsule configuration where over 80% of the envisioned forms are solid and powders a named amongst them. Therefore claims 31-34, 36-37, 40, and 42 are obvious over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy.

Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. as applied to claims 31-34, 36-37, 40, and 42 above, and further in view of Eisenstein et al. 

Eisenstein et al. teach a combination dosage form that includes a digestive enzyme along with probiotics that may be included in a capsule (see abstract and paragraphs 20 and 45). The probiotics included are Lactobacillus acidophilus, Lactobacillus casei Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium breve, and Bifidobacterium longum and are present at a total of 2.5 billion colony forming units (see paragraph 45; instant claims 34 and 35). The digestive enzymes included are papain amylase, lactase, lipase, hemicellulase, peptidase, and protease (see paragraph 45; instant claim 36). In addition, the encapsulation of the active with enteric coating layers is envisioned (see paragraphs 36 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of probiotics and digestive enzyme employed in the dosage form of Eisenstein et al. as actives in the separate compartments of claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy. This choice would have been obvious because they were known for use together in a unitary dosage form that may employ outer coverings whose dissolution is pH dependent. Therefore claims 33-36 are obvious over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al., and Eisenstein et al.

Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora,  in view of Angel.
Claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al. and Eisenstein et al. render obvious the limitations of instant claim 31, where a combination of probiotics are present at 2.5 billion colony forming units. In addition, the digestive enzyme amylase is present at 11750 DU (see paragraph 45). Eisenstein et al. do not detail how these activity units translate into mass units for the digestive enzyme.
Angel teaches a variety of amylase that is provided at 3000 DU and corresponds to 100 mg (see table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amylase of Angel in the composition of claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy e al., and Eisenstein et al. because it was known and capable of yielding the desired level of activity. The 11750 DU amylase would then correspond to 392 mg (as calculated by the examiner). Therefore claims 37-39 are obvious over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al., Eisenstein et al., and Angel.

Claims 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy as applied to claims 31-34, 36-37, 40, and 42 above, and further in view of Tencza et al. 

Tencza et al. teach capsules that deliver aspirin along with an alkaline system that improves its efficacy such that the aspirin is not hydrolyzed by the alkaline system (see column 1 lines 14-45). The aspirin is taught as a powder present in a quantity of 400-650 mg (see abstract and column 3 lines 36-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aspirin at the amount detailed by Tencza et al. in one compartment of the capsule of claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. while the alkalizing agent is included in the other compartment. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 40-41 are obvious over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al., and Tencza et al.

Claims 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. as applied to claims 31-34, 36-37, 40, and 42 above, and further in view of Hamaguchi et al. 
Claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. The presence of statins is not explicitly detailed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the simvastatin powder of Hamaguchi et al. in one compartment of claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. while the pioglitazone is placed in the other compartment. This choice would have been obvious as the combination of known elements via known techniques in order to yield a predictable outcome. It also would have been obvious because they are envisioned in a capsule dosage form that may employ outer coverings whose dissolution is pH dependent. Therefore claims 42 and 43 are obvious over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al., and Hamaguchi et al.

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora and Sison as applied to claims 31-34, 36-37, 40, 42, and 44 above, and further in view of Tapanahony 
Claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora and Sison render obvious the limitations of instant claim 31. The level of fill material in the compartments is not detailed.


    PNG
    media_image1.png
    497
    407
    media_image1.png
    Greyscale

These components meet the limitations of those of the claimed structure where elements 16 and 17 are the diaphragm with a bottom and sidewall, respectively, elements 14 and 15 together compose the cap mounted on the body and opposed to the diaphragm, elements 11 and 12 together compose the body, element B is the first compartment, and element A is the second compartment (see page 2 last paragraph-page 3 first partial paragraph; instant claim 31). The opening of the diaphragm and the top of the body are aligned and form a sealed space in element/region 104 (see page 3 first full paragraph). The two compartments are taught to be completely separated, suggesting the seal is hermetic (see page 2 second full paragraph; instant claim 32). The capsule is taught to hold therapeutically active substances and the capsule wall made of gelatin (see page 2 first paragraph).  Further, the fill material in the first compartment is shown spaced away from the bottom of the diaphragm (see instant claim 45).


Claims 31, 33-37, 40-42, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both detail a capsule with a cap, body, and diaphragm that are arranged in the same way relative to one another and yield a two compartment capsule. The capsule is also made of a digestible material which would be capable of holding powdered ingredients. The patented claims detail a partial fill of the first compartment which would not require a crushing of the first compartment contents to accommodate the diaphragm. There is no detail provided by the disclosure concerning any special features or capabilities necessary to hold any of the components or component forms recited in instant claims 34-37, 40-42, and 44 for which the capsule is to be “adapted to hold”. Since none of these components or component forms are recited as actual 
Messora details gelatin capsules that have controlled solubility characteristics, a desire when delivering numerous pharmaceutical actives (see column 1 lines 10-28 and column 2 lines 6-12). This end is achieved by generating double walled capsule elements where the walls have different solubility characteristics and permit the dissolution of the capsules at a desired pH (see column 2 lines 18-30). Aspirin is a drug envisioned for inclusion in the capsule (see column 3 lines 5-11; instant claim 40). In addition, the capsule is exemplified with a solid active fill (see examples 4-6).
Sison teaches a three piece capsule for delivering a combination of pharmaceutical actives (see abstract). The three pieces are arranged in the same way described by the patented claims where two compartments are formed, one between the cap (called cap 1 by Sison) and diaphragm (called body 1 by Sison) and the other between the diaphragm and the body (called cap 2 by Sison) (see paragraph 18 and figure 1). Each of the capsule components may be gelatin (see paragraph 18). Sison goes on to teach that the pharmaceutical actives included in this capsule may be powders, granulations, pellets, beads, tablets, or liquids (see paragraph 30). A solid fill in both compartments is suggested in some embodiments by the desire of Sison to have at least one of the fill materials be in powder, pellet, or bead form (see claim 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of the patented claims, including its diaphragm, with a double walled configuration as taught by Messora. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The result would be a diaphragm with two side walls that are aligned with the open end of the capsule body. Further, the inclusion of powder actives in both compartments would have been obvious based upon the teachings by Sison who provide a similar capsule configuration where over 80% of the envisioned forms are solid, and powder is amongst them. It further would have been obvious to select a 00 sized capsule as one of a finite number of known options to yield a predictable result. This choice additionally would have been obvious because its larger size amongst the available options would provide space to accommodate the diaphragm and desired amounts of powders in the two compartments. Therefore claims 31, 33-37, 40-42, and 45 are obvious over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. as applied to claims 31, 33-37, 40-42, and 45 above, and further in view of Van Rooyen et al.

Van Rooyen et al. teach a capsule with a body, cap, and diaphragm as depicted in figure 2 shown below:

    PNG
    media_image3.png
    543
    342
    media_image3.png
    Greyscale

These components meet the limitations of those of the claimed structure where element 4 is the diaphragm with a sidewall and a bottom (designated as element 7), element 132 is the cap mounted on the body and opposed to the diaphragm, element 2 is the body, element 104 is the first compartment, and element 136 is the second compartment. The opening of the diaphragm and the top of the body are aligned and form a hermetically sealed space in element/region 104 (see page 3 lines 30-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a hermetic seal between the diaphragm and the capsule body of the patented claims so as to yield the same benefit of the exclusion of undesired gases. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same .

Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. as applied to claims 31, 33-37, 40-42, and 44-45 above, and further in view of Eisenstein et al. 
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. The presence of a probiotic is not explicitly detailed.
Eisenstein et al. teach a combination dosage form that includes a digestive enzyme along with probiotics that may be included in a capsule (see abstract and paragraphs 20 and 45). The probiotics included are Lactobacillus acidophilus, Lactobacillus casei Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium breve, and Bifidobacterium longum and are present at a total of 2.5 billion colony forming units (see paragraph 45; instant claims 34 and 35). The digestive enzymes included are papain amylase, lactase, lipase, hemicellulase, peptidase, and protease (see paragraph 45; instant claim 36). In addition, the encapsulation of the active with enteric coating layers is envisioned (see paragraphs 36 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of probiotics and digestive enzyme employed in the dosage form of Eisenstein et al. as actives in the separate compartments of claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, .

Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, Fawzy et al., and Eisenstein et al. as applied to claims 33-36 above, and further in view of Angel.
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Eisenstein et al. render obvious the limitations of instant claim 31, where a combination of probiotics are present at 2.5 billion colony forming units. In addition, the digestive enzyme amylase is present at 11750 DU (see paragraph 45). Eisenstein et al. do not detail how these activity units translate into mass units for the digestive enzyme.
Angel teaches a variety of amylase that is provided at 3000 DU and corresponds to 100 mg (see table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amylase of Angel in the composition of claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, Fawzy et al., and Eisenstein et al. because it was known and capable of yielding the desired level of activity. The 11750 DU amylase would then correspond to 392 mg (as calculated by the examiner). Therefore claims 37-39 are obvious over claims 1-8 and 11-18 of U.S. .

Claims 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. as applied to claims 31-37, 40-42, and 45 above, and further in view of Tencza et al. 
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31 where aspirin is included as a drug. The amount of aspirin is not explicitly detailed.
Tencza et al. teach capsules that deliver aspirin along with an alkaline system that improves its efficacy such that the aspirin is not hydrolyzed by the alkaline system (see column 1 lines 14-45). The aspirin is taught as a powder present in a quantity of 400-650 mg (see abstract and column 3 lines 36-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aspirin at the amount detailed by Tencza et al. in one compartment of the capsule of claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. while the alkalizing agent is included in the other compartment. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 40-41 are obvious over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, Fawzy et al., and Tencza et al.

s 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. as applied to claims 31-37, 40-42, and 45 above, and further in view of Hamaguchi et al. 
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. The presence of statins is not explicitly detailed.
Hamaguchi et al. teach various preparations that combine pharmaceutically active powders such that they do not negatively affect one another’s stability (see abstract). Capsules are detailed as the dosage form and the application of an enteric coating is also detailed (see paragraph 74). An example is provided where a capsule is loaded with 20 mg simvastatin in powder form along with pioglitazone (see example 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the simvastatin powder of Hamaguchi et al. in one compartment of claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. while the pioglitazone is placed in the other compartment. This choice would have been obvious as the combination of known elements via known techniques in order to yield a predictable outcome. It also would have been obvious because they are envisioned in a capsule dosage form that may employ outer coverings whose dissolution is pH dependent. Therefore claims 42 and 43 are obvious over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, Fawzy et al., and Hamaguchi et al.

Provisional
The following are provisional nonstatutory double patenting rejections because the instant claims have not in fact been patented.

Claims 31, 33-37, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-37 and 42-43 of copending Application No.15/766976 in view of Sison.
Both sets of claims recite a capsule with the same structure and arrangement that includes a diaphragm with two sidewalls and a bottom. The capsules of the copending claims are envisioned to carry a variety of drugs and have a 00 size. A powder is not explicitly recited for the form of the fill material in the two compartments.
Sison teaches a three piece capsule for delivering a combination of pharmaceutical actives (see abstract). The three pieces are arranged in the same way described by the copending claims where two compartments are formed, one between the cap (called cap 1 by Sison) and diaphragm (called body 1 by Sison) and the other between the diaphragm and the body (called cap 2 by Sison) (see paragraph 18 and figure 1). Each of the capsule components may be gelatin (see paragraph 18). Sison goes on to teach that the pharmaceutical actives included in this capsule may be powders, granulations, pellets, beads, tablets, or liquids (see paragraph 30). A solid fill in both compartments is suggested in some embodiments by the desire of Sison to have at least one of the fill materials be in powder, pellet, or bead form (see claim 5).
While a single lineage of claims does not include all the limitations of every embodiment of the instant claims, it would have been obvious to one of ordinary skill in 

Claims 32 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-38 and 42 of copending Application No.15/766976 in view of Sison as applied to claims 31, 33-37, and 40-42 above, and further in view of Van Rooyen et al.
Claims 25-37 and 42 of copending Application No.15/766976 in view of Sison teach the limitations of instant claim 31. A hermetic seal is not detailed between the diaphragm and the capsule body. The also do not detail the proximity of the fill in the first compartment relative to the diaphragm.
Van Rooyen et al. teach a capsule with a body, cap, and diaphragm as depicted in figure 2 shown below:

    PNG
    media_image3.png
    543
    342
    media_image3.png
    Greyscale

These components meet the limitations of those of the claimed structure where element 4 is the diaphragm with a sidewall and a bottom (designated as element 7), element 132 is the cap mounted on the body and opposed to the diaphragm, element 2 is the body, element 104 is the first compartment, and element 136 is the second compartment. The opening of the diaphragm and the top of the body are aligned and form a hermetically sealed space in element/region 104 (see page 3 lines 30-32). Further, the fill material in the first compartment is shown spaced away from the bottom of the diaphragm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a hermetic seal between the diaphragm and the capsule body of the modified copending claims so as to yield the same benefit of the exclusion of undesired gases. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Further, the selection of a fill amount in the first compartment such that a space remains between the top of the fill and the bottom of the diaphragm would follow, given this depiction of the relative placement of the fill material and diaphragm provided 

Claims 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-37 and 42 of copending Application No.15/766976 in view of Sison as applied to claims 31, 33-37, and 40-42 above, and further in view of Eisenstein et al. 
Claims 25-37 and 42 of copending Application No.15/766976 in view of Sison render obvious the limitations of instant claim 31. The presence of a probiotic is not explicitly detailed.
Eisenstein et al. teach a combination dosage form that includes a digestive enzyme along with probiotics that may be included in a capsule (see abstract and paragraphs 20 and 45). The probiotics included are Lactobacillus acidophilus, Lactobacillus casei Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium breve, and Bifidobacterium longum and are present at a total of 2.5 billion colony forming units (see paragraph 45; instant claims 34 and 35). The digestive enzymes included are papain amylase, lactase, lipase, hemicellulase, peptidase, and protease (see paragraph 45; instant claim 36). In addition, the encapsulation of the active with enteric coating layers is envisioned (see paragraphs 36 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of probiotics and digestive 

Claims 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-37 and 42 of copending Application No.15/766976 in view of Sison and Eisenstein et al. as applied to claims 33-36 above, and further in view of Angel.
Claims 25-38 and 42 of copending Application No.15/766976 in view of Sison and Eisenstein et al. render obvious the limitations of instant claim 31, where a combination of probiotics are present at 2.5 billion colony forming units. In addition, the digestive enzyme amylase is present at 11750 DU (see paragraph 45). Eisenstein et al. do not detail how these activity units translate into mass units for the digestive enzyme.
Angel teaches a variety of amylase that is provided at 3000 DU and corresponds to 100 mg (see table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amylase of Angel in the composition of claims 25-38 and 42 of copending Application No.15/766976 in view of Sison and Eisenstein et al. because it was known and capable of yielding the desired level of activity. The 11750 DU amylase would then correspond to 392 mg (as calculated by the 

Claims 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-37 and 42 of copending Application No.15/766976 in view of Sison as applied to claims 31, 33-37, and 40-42 above, and further in view of Hamaguchi et al. 
Claims 25-38 and 42 of copending Application No.15/766976 in view of Sison render obvious the limitations of instant claim 31. The presence of statins is not explicitly detailed.
Hamaguchi et al. teach various preparations that combine pharmaceutically active powders such that they do not negatively affect one another’s stability (see abstract). Capsules are detailed as the dosage form and the application of an enteric coating is also detailed (see paragraph 74). An example is provided where a capsule is loaded with 20 mg simvastatin in powder form along with pioglitazone (see example 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the simvastatin powder of Hamaguchi et al. in one compartment of claims 25-38 and 42 of copending Application No.15/766976 while the pioglitazone is placed in the other compartment. This choice would have been obvious as the combination of known elements via known techniques in order to yield a predictable outcome. It also would have been obvious because they are envisioned in a capsule dosage form that may employ outer coverings whose dissolution is pH .

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection under 35 USC 112 are withdrawn. The arguments directed toward the remaining rejections are unpersuasive. 

Regarding the rejections under 35 USC 103:
Tapanahony in view of Messora, Sison, and Fawzy - 
The applicant argues that Tapanahony do not teach that the sidewalls of their diaphragm are aligned with the open end of the body. The applicant interprets “aligned” to mean that the open end of the diaphragm and the open end of the body are aligned or flush with one another, but the claim recitation is not limited in this fashion. Further, the specification provides no suggestion that “aligned” is to be interpreted in this fashion via text or diagrammatic depiction. The side walls of the diaphragm of Tapanahony are oriented such that they are aligned with the open end such that the diaphragm fits or nests within the interior of this opening. Thus the “aligned” limitation is met by their teachings.
	In addition, the applicant argues that the teachings of Sison of “at least one of the two or more different pharmaceutical formulations is a powder, pellet, or bead form” do 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The fact that one reference does not teach a limitation that another reference is clearly cited to address is not an indication of the non-obviousness of the claimed invention. Such arguments are provided repeatedly by the applicant in regard to various 
The applicant additionally provides arguments that are not relevant to the modification that was proposed by the rejection. For example, they argue that Sison uses a standard capsule as the foundation of their multi-compartment capsule which would not easily fit in a size 00 capsule. So the applicant argues that one would not modify Sison to employ a size 00 capsule. The rejection does not modify the capsule of Sison, but instead applies their teachings of the fill material for their multi-compartment to Tapanahony. Thus this argument from the applicant is not relevant to the rejection as it was presented.

Tapanahony in view of Messora, Sison, and Fawzy further in view of Van Rooyen et al.- 
The applicant argues that Van Rooyen et al. is directed to liquid fills in their two compartment capsule and do not suggest that the capsule compartments could contain powders. There is nothing about the capsules of Van Rooyen et al. that would suggest powders could not be employed in their interior. More importantly, the rejection does not suggest modifying Van Rooyen to include a powder in its compartments. 
The applicant also argues the hermetic sealing of Van Rooyen et al. is employed because the fill material is liquid. More to the point of the rejection that was set forth, the benefit of hermetic sealing is not limited to the retention of liquid components, given that any pharmaceutical in capsule that is sensitive to oxygen would benefit from hermetic sealing within the capsule. It is noted that Van Rooyen et al. explicitly depict a 
	Further the applicant argues that impermissible hindsight was employed to modify Van Rooyen et al. in order to reach the instant invention. However, the rejection does not modify Van Rooyen et al., but instead applies its teachings to the capsule of Tapanahony. Thus this argument of the applicant is not relevant to the rejection that was made.

Tapanahony in view of Messora, Sison, and Fawzy further in view of Einstein et al. –
Tapanahony in view of Messora, Sison, and Fawzy further in view of Angel –
Tapanahony in view of Messora, Sison, and Fawzy further in view of Tencza – 
Tapanahony in view of Messora, Sison, and Fawzy further in view of Hamaguchi - 
 	The applicant argues that the added reference in each rejection does not address the purported deficiencies of Tapanahony in view of Messora, Sison, and Fawzy. These deficiencies were argued against in the section addressing that rejection, thus the response is reiterated here as well.

Regarding the nonstatutory double patenting rejections:
The applicant reiterates arguments against purported deficiencies in the teachings of Messora, Sison, and other cited references detailed earlier in the arguments. The deficiencies highlighted by the applicant include their interpretation of  

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615